             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:16-cr-00051-MR-WCM-3


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                       ORDER
                                )
KENNETH PAUL METCALF,           )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s letter [Doc. 197],

which the Court construes as a motion to reconsider the Order denying the

Defendant’s Motion for Compassionate Release.

     Upon careful review of the Defendant’s motion, the Court finds no basis

in fact or law to reconsider its prior Order. Accordingly, the Defendant’s

Motion for Reconsideration is denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s letter [Doc. 197],

which the Court construes as a motion to reconsider the Order denying the

Defendant’s Motion for Compassionate Release is DENIED.
                             Signed: December 7, 2020
     IT IS SO ORDERED.




    Case 1:16-cr-00051-MR-WCM Document 198 Filed 12/07/20 Page 1 of 1
